
	

113 S2768 IS: Emergency Fuel Reduction Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2768
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Heller (for himself, Mr. Crapo, Mr. Risch, Mr. Barrasso, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Healthy Forests Restoration Act of 2003 to expand the use of categorical exclusions
			 for hazardous fuel reduction projects. 
	
	
		1.Short title
			This Act may be cited as the
		  Emergency Fuel Reduction Act of 2014.2.PurposesThe purposes of this Act are—(1)to expedite wildfire prevention projects to reduce the chances of wildfire on certain high-risk
			 Federal land adjacent to communities, private property, and critical
			 infrastructure;(2)to improve forest and wildland health; and(3)to promote the recovery of threatened and endangered species, or other species under consideration
			 for listing under the Endangered Species Act of 1973 (16 U.S.C. 1531
		et seq.), including sage-grouse, whose habitat is negatively impacted by wildland
			 fire.3.Expedited review of projects on Federal landSection  104 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514) is amended—(1)by redesignating subsections (e) through (h) as subsections (f) through (i), respectively;(2)in subsection (c)(1)(C)(i), by striking subsection (f) and inserting subsection (g); and(3)by inserting after subsection (d) the following:(e)Categorical exclusion of certain projects(1)Definition of adjacent Federal landIn this subsection, the term  adjacent Federal land means an area of Federal land—(A)that, while not located in the wildland-urban interface, is located within not more than 2 miles of
			 non-Federal land; and(B)on which the  Secretary determines that conditions, such as the risk of wildfire, an insect or
			 disease epidemic, or the presence of invasive species, pose a risk to the
			 adjacent non-Federal land.(2)Categorical exclusion of certain projects(A)In generalAn authorized hazardous fuel reduction project shall be categorically excluded from the
			 requirements of the
		National Environmental Policy Act of
		1969 (42 U.S.C. 4321 et seq.) if the project—(i)involves the removal of insect-infected trees, dead or dying trees, trees presenting a threat to
			 public safety or electrical reliability, or the removal of other hazardous
			 fuels within 500 feet of utility or
			 communications infrastructure, a municipal water supply system,
			 campground, roadside, heritage site, recreation site, school, or other
			 infrastructure;(ii)is intended to treat 10,000 acres or less of public land or National Forest System land that—(I)contains threatened and endangered species habitat; or(II)provides conservation benefits to species that are not listed as endangered or threatened under
			 section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) but are a
			 State-listed species, a special concern species, or candidates for a
			 listing under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(iii)is proposed to be conducted on adjacent Federal land or is recommended in a community wildfire
			 protection plan if—(I)the Secretary determines that the project is consistent with the applicable resource management
			 plan; and(II)the decision to categorically exclude the project is made in accordance with applicable
			 extraordinary circumstances procedures established pursuant to section
			 1508.4 of title 40, Code of Federal Regulations (or a successor
			 regulation).(B)ConsultationIn determining whether an area contains trees or other hazardous fuels described in clause (i), the
			 Secretary shall consult with any utility or other entity that manages the
			 area.(C)Priority for certain projectsIn providing categorical exclusions under subparagraph (A), the Secretary shall give priority to
			 authorized hazardous fuel reduction projects and other projects
			 recommended in a community wildfire protection plan.(D)ExclusionsNational Forest System land or public land eligible for treatment under this subsection shall not
			 include land—(i)that is a component of the National Wilderness Preservation System;(ii)on which the removal of vegetation is specifically prohibited by Federal law; or(iii)that is within a National Monument as of the date of the enactment of the Emergency Fuel Reduction Act of 2014..
			
